t c memo united_states tax_court edward c tietig petitioner v commissioner of internal revenue respondent docket no filed date edward c tietig pro_se michael d zima for respondent memorandum opinion ruwe judge respondent determined deficiencies in petitioner’s federal income taxes accuracy-related_penalties and additions to tax as follows penalty addition_to_tax year deficiency sec_6662 c sec_6651 a dollar_figure dollar_figure dollar_figure big_number big_number --q- big_number big_number --q- big_number big_number after concessions ’ the issues for decision are whether petitioner is entitled to a dollar_figure deduction for amounts purportedly paid to mark tietig for use of his securities as loan collateral in whether farm grove realty co farm grove earned_income of dollar_figure on the sale of lots in whether petitioner had unreported capital_gains of dollar_figure in whether petitioner is allowed a dollar_figure net_operating_loss carryforward deduction in whether petitioner is entitled to deduct dollar_figure as a casualty_loss in whether petitioner is liable for the self-employment_tax under section for and whether petitioner is entitled to correcting entries relating to flow- through income reported from a partnership in and a flow-- through loss reported from the same partnership in and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 for the years and for purposes of order and clarity after a brief general background each of the issues submitted for our consideration is set forth below with separate background and discussion ‘see appendixes a and b 7unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure general background some of the facts have been stipulated and are so found the stipulations of fact the supplemental stipulations of fact and the stipulation of settled issues are incorporated by this reference petitioner resided in florida at the time he filed his petition petitioner earned a bachelor’s degree in marketing from the university of cincinnati in and a juris doctor degree from the university of michigan in petitioner was the sole stockholder and director of eureka field nursery inc bureka field nursery tropstock inc tropstock and kiddie sec_50 corp each corporation was involved in the sale and care of plants petitioner was also the sole shareholder of farm grove holding percent of its stock and was entitled to percent of the profits or losses of farm grove during the years through farm grove an s_corporation was organized in to sell real_estate in march of petitioner formed a partnership referred to as the kiddies-cke joint_venture ’ petitioner and his three minor children brian erik and kris tietig were all ‘the association was labeled a joint_venture on its form_1065 u s partnership return of income for federal_income_tax purposes joint ventures are partnerships sec_7701 thus throughout this opinion we refer to it as a partnership q4e- partners in the partnership the partnership was formed to acquire lots for immediate sale on date the kiddies-cke joint_venture acquired equitable_title to additional lots and changed its name to the kiddie sec_91 joint_venture kiddie sec_38 partnership in february of petitioner formed the edward tietig mark tietig lot joint_venture 100-lot partnership the partnership’s principal business activity was land resales ti issue payments for use of collateral a background in petitioner had a series of loans that were coming due that were cross-collateralized by various properties petitioner needed to either pay off or refinance the loans but found that he could do neither petitioner did not have sufficient liguid funds to pay off the loans and no institution would lend him the money as a result petitioner sought the the name changed because of the increased number of lots held by the joint_venture -the association was labeled a joint_venture on its form_1065 for federal_income_tax purposes joint ventures are partnerships sec_7701 thus throughout this opinion we refer to it as a partnership ‘the association was labeled a joint_venture on its form_1065 for federal_income_tax purposes joint ventures are partnerships sec_7701 thus throughout this opinion we refer to it as a partnership - - help of his son mark tietig at the time mark tietig had cash reserves stemming from a settlement he had received from the chris craft corp on account of a boating accident petitioner secured a loan from westfield financial corp westfield financial in date westfield financial agreed to modify an existing dollar_figure loan to city national bank of miami as trustee trust loan and to lend petitioner dollar_figure million tietig loan the trust loan was guaranteed by petitioner mark tietig emerald lake of delray inc emerald lake development construction co farm grove tropstock kiddie sec_50 corp and bureka field nursery the loans were both secured in part by real_property owned by petitioner in kissimmee florida kissimmee property and by land in lakeland florida both loans were also secured in part by securities worth approximately dollar_figure pledged by mark tietig in ’ petitioner signed a promissory note agreeing to pay his son dollar_figure plus interest at the highest legal rate under the laws of florida the unpaid principal balance and the interest were due and payable on the earlier of date or the date that westfield financial exercised its rights to realize upon the bonds pledged by mark tietig the securities consisted of units in e f hutton and co inc tax-exempt_trust national series and units in b f hutton and co inc tax-exempt_trust national series - - the promissory note would be deemed null and void if the bonds were released to mark tietig and he was released from all liability without incurring any loss pledging the bonds as collateral for the loan to petitioner was consideration for executing the promissory note petitioner gave mark tietig a surety loan or a surety note and mortgage secured_by real_property owned by petitioner in five florida counties all dividends and interest_paid on account of the pledged securities were to be paid to mark tietig on date mark tietig paid dollar_figure to kureka field nursery for an interest in big_number trees dollar_figure per tree additionally mark tietig was required to pay dollar_figure per year dollar_figure per tree for maintenance of the trees pursuant to a joint_venture agreement between mark tietig and eureka field nursery out of the sales of any trees mark tietig was to receive his cost plus percent plu sec_50 percent of any profit after a dollar_figure commission was paid to the nursery in date petitioner secured a loan from caribank of dollar_figure from the caribank loan proceeds dollar_figure was given to westfield financial reducing the amount of that loan balance to approximately dollar_figure and removing the kissimmee and lakeland properties from the westfield financial mortgage the ‘the initial fee plus a prorated amount to reimburse him for maintenance of the trees remainder of the loan from caribank was to fund the construction of condominium units on the kissimmee property as security for the caribank loan a portion of the securities previously pledged by mark tietig for the westfield financial loan was allocated to part of the collateral for the caribank loan in date ’ petitioner eureka field nursery farm grove and mark tietig entered into a first amendment and supplement to joint_venture agreement amended joint_venture agreement the agreement amended the terms of the joint_venture created in the date agreement between mark tietig and eureka field nursery and stated that eureka field nursery owed mark tietig dollar_figure dollar_figure plus dollar_figure interest which represented his original investment in the joint_venture the agreement also provided that petitioner owed mark tietig dollar_figure for the past and future use of his securities in total mark tietig was owed dollar_figure under the agreement ’ mark tietig however was not limited to this amount in the event that the remaining pledged securities were taken by westfield financial paragraph of the amended agreement stated that the the agreement states that it was made on date however in the upper left-hand corner of the agreement the date date appears whether the agreement was in effect in or is irrelevant for the purpose of our analysis consisting of dollar_figure dollar_figure dollar_figure --- - dollar_figure due to mark tietig was not to draw interest and was to be mark tietig’s contribution to the joint_venture mark tietig’s investment return was to come from joint_venture sales various lots and trees and from any proceeds received from the state of florida on account of the canker settlement caribank eventually released to mark tietig its portion of the securities pledged by him the value being approximately dollar_figure the remainder of the collateral was taken by westfield financial in with mark tietig losing dollar_figure worth of securities as of date the balance owed mark tietig by petitioner and the entities that he controlled was listed as dollar_figure petitioner mark tietig and various other entities in which petitioner owned an interest entered into an agreement called the settlement agreement and amendment to blanket surety mortgage settlement agreement for the stated purpose of restating the parties’ mutual obligations the agreement was dated date under the terms of the settlement agreement petitioner and the various entities that he controlled owed mark tietig ‘taccording to the amended joint_venture agreement a portion of the trees which were subject_to the original joint_venture agreement was destroyed with little or no compensation by the state of florida pursuant to the citrus canker eradication program --- - dollar_figure interest was provided for pincite percent additionally petitioner agreed to make principal only payments of dollar_figure to mark tietig each month beginning date there was a dispute between mark tietig and a law firm over fees incurred in petitioner’s bankruptcy case ’ the settlement agreement provided that if it was determined that mark tietig owed any additional attorney’s fees then petitioner would pay them to mark tietig and this amount would be added to the amount petitioner owed mark tietig under the original promissory note and agreement and secured_by the same collateral b discussion deductions are a matter of legislative grace and the burden of showing the right to deductions is on the taxpayer rule a 503_us_79 petitioner argues that he is entitled to a dollar_figure deduction in for payments that he allegedly made to his son mark tietig the deduction was not claimed on petitioner’s federal_income_tax return for that year or disallowed by respondent in his notice_of_deficiency rather the issue was raised for the first time by petitioner in his petition to the tax_court petitioner did not explain in his petition or on brief how he arrived at dollar_figure as a deduction or why it is deductible 2petitioner filed for bankruptcy on date -- - petitioner does indicate that his claim is somehow based upon transactions in which mark tietig pledged certain securities as collateral in order to help petitioner secure loans from banks in support of petitioner’s argument he submitted a handwritten accounting sheet entitled mark e tietig accounting on the accounting sheet the beginning balance before date is listed as dollar_figure petitioner did not explain how this figure was derived a check number appears next to most but not all of the reported payments there is nothing on the accounting sheet to indicate what entity made the payments and petitioner did not provide copies of the checks or bank statements if the payments were in fact made then some or all of the payments could have been made by corporations controlled by petitioner rather than petitioner himself for instance the very first payment reflected on the accounting sheet is a dollar_figure payment made by eureka field nursery on date that check was written on and drawn from eureka field nursery’s bank account mark tietig testified that eureka field nursery owed him approximately dollar_figure and that he had fully collected that debt thus additional payments reflected on the accounting sheet if made may have come from and on behalf of a debt owed 13see appendix c the author of the accounting sheet and the date of its creation are unknown by eureka field nursery if so these payments may already have been deducted as expenses on eureka field nursery’s corporate_income_tax returns indeed petitioner could not recall whether the payments reflected on the accounting sheet were made from a personal bank account or an account from a corporation controlled by petitioner when petitioner was pressed on this point he indicated that judy fox could provide additional details regarding the payments ms fox testified that she has been the office manager for farm grove the tietig land trust kiddie sec_38 partnership edward c tietig pa villasol realty and emerald lake utilities since and that she is the primary custodian of the canceled checks and bank statements nevertheless petitioner did not ask ms fox during her testimony to establish the source of the checks the inference we draw is that the testimony would have been unfavorable to petitioner see 6_tc_1158 affd 162_f2d_513 10th cir moreover petitioner testified that he had bank statements and checks reflecting the payments in his business office at the time of the trial a party’s failure to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be petitioner testified that all payments were made by check -- unfavorable 91_tc_874 47_tc_92 affd 392_f2d_409 5th cir wichita terminal elevator co v commissioner supra pincite assuming arguendo that the payments were made and from petitioner’s personal account it is not clear that the payments were not moneys paid to mark tietig’s attorneys by petitioner as the result of the settlement agreement executed in payments made for this purpose have not been shown to be deductible we hold that petitioner is not entitled to the dollar_figure deduction il issue farm grove’s sale of lots in a background farm grove reported dollar_figure in gross_income on its form_1120s u s income_tax return for an s_corporation in a series of transactions between and the end of farm grove acquired a large inventory of unimproved land lots in brevard county florida included in the series was farm grove’s acquisition of a fee simple interest in lots in the cape kennedy estates real_estate development from the atlantic ridge corp for a purchase_price of dollar_figure on date farm grove transferred equitable_title of of the brevard county lots to the kiddie sec_38 partnership ’ the transfer was accomplished with the execution of the first amendment to kiddie sec_38 agreement sales agreement petitioner farm grove and petitioner as guardian of his minor children brian erik and kris tietig were parties to the sales agreement petitioner and his minor children were all partners in the kiddie sec_38 partnership which was now called the kiddie sec_91 partnership the sales agreement provided in part as follows the consideration to be paid_by the joint_venture to edward c tietig and farm grove is as follows a the payment by the joint_venture of the note and mortgage attached hereto in the total amount of dollar_figure which represents dollar_figure per lot release price of these lots from the lien of the county bank mortgage b a further sum of dollar_figure cash representing additional consideration of dollar_figure per lot said cash shall be paid_by the sale and or hypothecation of existing mortgages receivable when each of these notes and mortgages shall be hypothecated and upon what terms shall be at the discretion of tietig but provided however that a net_cash_flow of no less than dollar_figure per month shall remain ‘before this transaction the partnership was referred to as the kiddies-cke joint_venture afterwards its new name was kiddie sec_91 joint_venture the name changed because of the increased number of lots held by the joint_venture ‘ patitioner signed the agreement individually as president of farm grove and as natural father and duly appointed guardian of his three minor children brian erik and kris tietig the attached unexecuted mortgage deed listed farm grove as the mortgagor debtor and petitioner as mortgagee lender the mortgage deed which was not executed also provided as follows random releases for each parcel encumbered herein shall be given at any time upon payment of dollar_figure principal p lus accrued interest upon such amount all regular paymenbts sic and prepayments of principal shall be credited towards such releases the note provided the following terms for value received the undersigned promises to pay to the order of edward c tietig the principal sum of one hundred seventy-four thousand nine hundred dollars dollar_figure together with interest thereon from date at the rate of per cent per annum until maturity said interest being payable monthly on the lst day of march and payment both principal and interest being payable in lawful money of the united_states or its equivalent to farm grove realty payments of principal and interest of dollar_figure on the first lst day of april and on the first 1st day of each month thereafter until the first lst day of march when the entire remaining balance will become due and payable this note may be prepaid in whole or in part at any time without penalty as a result of the transaction farm grove held only the legal_title to the lots as trustee for the kiddie sec_38 partnership farm grove did not report any gain from the sale of the eguitable interest in the lots to the partnership on its form_1120s the kiddie sec_38 partnership appears to have been solvent in and on schedule l balance sheets of its form_1065 u s partnership return of income the partnership - - reported assets in excess of liabilities of dollar_figure the partnership also reported ordinary_income of dollar_figure and dollar_figure on its and forms respectively b discussion respondent asserts that petitioner realized dollar_figure ’ of gain on the transfer of lots from farm grove to the kiddie sec_38 partnership in ' petitioner argues that either gain from the transfer should be recognized in a year subsequent to or in the alternative no gain at all should be recognized we address petitioner’s arguments in turn gain on the transfer was calculated by subtracting farm grove’s basis in the lots from the purchase_price farm grove paid dollar_figure to acquire the 539-lot parcel which included the lots whose equitable interest was transferred to the kiddies-cke partnership respondent assumed that the lots were equal in value and petitioner has not asserted otherwise thus farm grove’s basis in the lots whose equitable interest was transferred was dollar_figure or dollar_figure per lot respondent calculated the purchase_price by adding the amount farm grove was to eventually receive upon the sale of each lot to third parties dollar_figure x lots dollar_figure to the amount required for the release of the county bank mortgage lien dollar_figure according to respondent the total amount received by farm grove was dollar_figure dollar_figure dollar_figure dollar_figure therefore respondent calculated petitioner’s gain on the transfer to be dollar_figure dollar_figure - dollar_figure dollar_figure '8the notice_of_deficiency determined gain of dollar_figure according to respondent the difference between the dollar_figure gain asserted on brief and the dollar_figure used in the notice_of_deficiency is attributable to rounding originally respondent rounded the price per lot paid_by farm grove for the acquisition of the lots up from dollar_figure to dollar_figure x dollar_figure dollar_figure and dollar_figure - dollar_figure dollar_figure timing petitioner offers two arguments why gain from the sale should not be recognized in first petitioner asserts that the kiddie sec_38 partnership’s dollar_figure payment to farm grove for the lots was contingent upon county bank’s reducing petitioner’s debt to the bank by dollar_figure or dollar_figure per lot according to petitioner when county bank refused to transfer the debt obligation to the partnership payment was treated as a contingent sale from resales starting in we find no such language in the sales agreement consideration for the transfer consisted of dollar_figure dollar_figure per lot through the assumption of debt plus dollar_figure per lot to be paid upon the sale and or hypothecation of the existing mortgage on those lots nothing in the agreement indicates that the transfer was contingent upon county bank’s reducing petitioner’s debt by dollar_figure rather the agreement explicitly provides that consideration for the transaction was to be paid_by the partnership to petitioner and farm grove the attached mortgage deed and note while not executed provides further evidence that the agreement was not contingent upon county bank’s reducing petitioner’s debt by dollar_figure farm grove and petitioner were named as parties on the mortgage deed and on the this amount is the same amount that was required to release a lot from the county bank mortgage lien note the mortgage deed provided for random releases upon the payment of dollar_figure principal plus accrued interest absent from the mortgage deed and the note is any mention of county bank thus we conclude that when the transaction was structured and executed it was not contingent upon county bank’s reducing petitioner’s debt by dollar_figure the agreement was dated date therefore the sale was made in and farm grove must recognize income from the sale in petitioner’s second timing argument is that the sale should be recognized under the installment_method provided under sec_453 for federal_income_tax purposes gain from qualifying installment_sales of property can be reported under the installment_method subject_to certain exceptions sec_453 dealer dispositions are excepted from the definition of installment_sale by sec_453 a a dealer_disposition includes any disposition of real_property which is held by the taxpayer for sale to customers in the ordinary course of the taxpayer’s business sec_453 b petitioner does not dispute that farm grove was engaged in the trade_or_business of selling real_estate however rfarm grove did not report any gain from the sale of the equitable interest in the lots to the partnership on its form_1120s u s income_tax return for an s_corporation -- - petitioner argues that farm grove satisfies the exception for sales of residential lots to individuals the sale of a residential lot to an individual in the ordinary course of a taxpayer’s business is not considered a dealer_disposition if neither the seller nor any person related to the seller can make any improvements on the lot sec_453 b ii in the instant case the transfer of lots was not made to an individual the property transfer was to a partnership the kiddie sec_38 partnership the common ordinary and plain meaning of sec_453 b ii requires that the transfer be made to an individual the language seems to be so unambiguous as to give no alternative but to apply it precisely as written we find nothing that would support an interpretation of sec_453 b ii that differs from the words of the statute and petitioner has not provided us with any reasoning to support his argument petitioner also has not provided sufficient evidence that the lots transferred were residential lots for purposes of sec_453 b ii a residential lot is a parcel of unimproved land upon which the purchaser intends to construct or intends to contract to have another person construct a dwelling_unit for use_as_a_residence by the purchaser wang v commissioner tcmemo_1998_127 in petitioner’s proposed findings_of_fact relating to this issue he did not assert any facts or point to any exhibits or testimony that would indicate that the lots in question were zoned so that a buyer would be permitted to construct a house on the property if the buyer desired or that the lots were marketed to potential purchasers as residential lots suitable for building dwelling units on the land as opposed to a speculative investment id petitioner has not met his burden of showing that he satisfied the residential real_estate exception for dealer dispositions since sec_453 is substantively unavailable to farm grove the established realization and recognition principles under sec_1001 are controlling under sec_1001 the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received fair_market_value of cash_equivalent petitioner argues in the alternative that the gain to farm grove is not the face value of the note but its market_value petitioner asserts that the note had no value and therefore no gain accrued to farm grove to establish that the note had a fair_market_value of zero petitioner testified that the note had no value because county bank would not accept it petitioner further testified that - - finance companies would not take the note and that the lots were unmarketable because dollar_figure had to be put up in order to obtain good title to a lot by contending that the note had no fair_market_value upon receipt petitioner assumes the burden of establishing that contention see rule a we do not consider the fact that petitioner failed to convince county bank to accept the note as having any weight there may have been other reasons aside from the marketability of the note which prevented county bank from accepting it petitioner did not offer into evidence anything from county bank indicating its refusal to accept the note and why no expert witnesses testified that there was no market for the note petitioner does assert on brief that he testified as to his past experience in selling or hypothecating notes of this type when we review the testimony cited by petitioner we note that he testified only with regard to his experience with this note not any past experiences with other similar notes with regard to his experience with the note in question he did not provide any corroborating evidence to support his testimony eg testimony from a representative of county bank indicating that county bank refused to accept the note because it had no value in our opinion the evidence does not sustain petitioner’s contention petitioner has not established any lesser value or --- - shown by a preponderance_of_the_evidence that the note had no fair_market_value therefore we must affirm respondent’s determination moreover the solvency of the maker of a note is of prime importance in determining whether it is worth its face value pack v commissioner tcmemo_1980_65 in the instant case the partnership was solvent on schedule l of its form_1065 the partnership reported partnership equity accounts in excess of dollar_figure for and additionally petitioner testified that his three minor children who were partners in the partnership had considerable funds of their own petitioner was a partner in the partnership he signed the first amendment to kiddie sec_38 agreement individually as president of farm grove and as guardian of his three minor children stating that the consideration for the lots would be paid_by the partnership to petitioner personally and to farm grove thus we have no reason to believe that the partnership or its partners would not make good on the payments contemplated by the sales agreement and the promissory note 'respondent argues on brief that he determined that the fair_market_value of the contractual promise and the note was the face_amount -- - tiil issue capital_gains a background a two-story structure was constructed in miami florida miami property during eureka field nursery tropstock and kiddie sec_50 corp corporations were to share the construction costs of the miami property which combined office and residential space the corporations resolved that the expenses of building the structure would be allocated as follows corporation percentage of expenses kureka field nursery inc tropstock inc kiddie sec_50 corp additionally the corporations resolved that the three corporations could demand contributions from farm grove or any other entity which used the facilities in order to facilitate the construction of the structure petitioner obligated himself as mortgagor to amerifirst mortgage co as mortgagee in the amount of dollar_figure on eureka field nursery’s form_1120s it claimed a depreciation allowance of dollar_figure on the property the accompanying depreciation schedule reports a cost_basis in the structure of dollar_figure and an 18-year recovery_period eureka field nursery used the straight-line method_of_depreciation in in calculating its allowable_depreciation deduction - - on schedule l of eureka field nursery’s form_1120s the company reported buildings and other depreciable assets of dollar_figure at the end of the tax_year on schedule l of eureka field nursery’s form_1120s the company reported buildings and other depreciable assets of dollar_figure before depreciation of dollar_figure at the end of the tax_year a judgment of foreclosure was ordered on date with respect to the miami property resolution trust corporation rtc was the plaintiff the circuit_court for dade county florida determined that rtc was due dollar_figure in principal under the note and mortgage sued upon interest on the date of judgment of dollar_figure and unpaid real_estate_taxes from the years and of dollar_figure plus other costs of the suit b discussion petitioner did not report any capital_gains or losses on his federal_income_tax return respondent argues that petitioner had unreported capital_gains of dollar_figure in this figure results from respondent’s netting long-term_capital_gains of dollar_figure with short-term_capital_losses of dollar_figure we address the long-term gains and short-term losses in turn long-term_capital_gains respondent computed long-term_capital_gains of dollar_figure by netting a long-term_capital_gain of dollar_figure with a long-term -- - capital_loss of dollar_figure the parties dispute the amount of gain that petitioner should have recognized when the miami property was foreclosed and the amount of loss that petitioner should have recognized when eureka field nursery ceased doing business we address the gain on the miami property first a miami property respondent argues that petitioner realized a dollar_figure long-term_capital_gain when the miami property was foreclosed in petitioner does not dispute that relingquishment of the miami property by means of a foreclosure sale is treated as a sale_or_exchange 918_f2d_1251 6th cir affg tcmemo_1986_463 petitioner does dispute the percentage of gain_or_loss attributed to business versus personal_use petitioner’s basis in the structure and whether real_estate_taxes and mortgage interest forgiven should be part of the amount_realized we turn to petitioner’s arguments in turn business v personal_use in the notice_of_deficiency respondent determined that the structure on the miami property was used percent in a trade_or_business petitioner argues that the entire structure was used in a trade_or_business despite the fact that he lived there - - in determining whether there is gain_or_loss on the foreclosure of petitioner’s property in an allocation must be made for tax purposes between the portion of the structure’s use devoted to personal_use and the portion devoted to petitioner’s business see snyder v commissioner tcmemo_1975_221 according to petitioner the entire structure should be treated as property used in a trade_or_business despite the fact that he lived there in support of his argument petitioner cites four tax_court cases in each cited case the taxpayer was seeking an exclusion_from_gross_income under sec_61 for either lodging or meals provided by his employer pursuant to sec_119 under sec_119 the value of lodging furnished to an employee is excluded from the employee’s gross_income if the employee 1s required to accept such lodging on the business_premises of his employer as a condition of his employment here however the fair rental value of the lodging provided to petitioner has not been included in his income by respondent rather respondent determined that petitioner realized a capital_gain when the miami property was foreclosed thus sec_119 as an exception to sec_61 does not apply in the instant case -66_tc_6 60_tc_609 32_tc_464 and 32_tc_1021 - - petitioner has not met his burden of showing that respondent’s business use determination was incorrect ii basis petitioner asserts that his basis in the miami property excluding land and fill costs was dollar_figure of which dollar_figure was depreciable in the notice_of_deficiency respondent determined that petitioner’s cost_basis in the structure was dollar_figure which represented the amount of the mortgage and note executed by petitioner in favor of amerifirst mortgage co ’ 2we note that a depreciation schedule for eureka field nursery for the end of the fiscal_year date reports a cost_basis of dollar_figure in the structure not dollar_figure as asserted on page of his brief and not dollar_figure as asserted on page of his brief the notice_of_deficiency also adjusted petitioner’s cost_basis in the miami property for allowed_or_allowable depreciation on the basis of the business portion of the structure and using the straight-line method with a recovery_period of years in his petition petitioner calculates depreciation_deductions on the miami property for the years through under the straight-line method with a recovery_period of years petitioner makes no reference in his trial memorandum to how allowable_depreciation deductions for the miami property are to be treated in petitioner’s posttrial briefs he calculates allowable_depreciation for the period through for the first time using a 5-year recovery_period but makes no argument as to why years is the correct recovery_period the petition filed in this case as it relates to this issue does not satisfy the requirements of rule the petition did not provide any indication that petitioner intended to make the recovery_period an issue nor did it contain a clear and concise assignment of error on the part of the commissioner see rule a and b any issue not raised in the continued -- p7 - a taxpayer 1s required to maintain records sufficient to show whether he or she is liable for federal income taxes sec_6001 petitioner has not provided any invoices from contractors or canceled checks showing the billing or payment of any cost no documentation other than the foreclosure has been presented with respect to petitioner’s cost_basis in the structure petitioner testified that he lacked adequate_records to substantiate his costs because his records were stolen in petitioner did not try to reconstruct his records from other sources instead petitioner offered his own testimony the testimony of his son mark tietig and a letter from an architect to substantiate his claimed cost_basis in the miami property petitioner’s testimony included his personal estimates of the actual cost to build the structure based on a price per square foot petitioner’s estimates were derived by taking the basis figure reported on a depreciation schedule prepared for bureka field nursery’s form_1120s and then backing into this figure by estimating the square footage cost of the structure continued assignment of error shall be deemed to be conceded rule b therefore no adjustment to the recovery_period applied in the notice_of_deficiency is required petitioner testified that he could not locate the general contractor however he did not attempt to contact any of the subcontractors even though he knew them by name and in some instances had written checks payable to both the general contractor and the subcontractor - - petitioner’s testimony was not based on his actual recollection of the costs incurred rather it was calculated to corroborate the figure listed on the tax_return mark tietig’s testimony like petitioner’s included personal estimates of the actual cost to build the structure based on a price per square foot his testimony was not based on his actual recollection of the costs incurred nor did he specify the cost of individual items that were computed as part of the total cost of construction we find that the personal estimates provided by petitioner and mark tietig are neither persuasive nor conclusive evidence of petitioner’s actual cost to build the structure ’ he testified regarding the different prices per square foot for different sections of the structure e g garage first floor second floor but not for individual components such as concrete framing etc rven if the estimated cost per square foot were close to what a person would pay to build this particular structure it does not follow in this case that petitioner actually incurred those costs petitioner took great pride in his ability to build the structure at the lowest price petitioner acknowledged that as a contractor he saved money by doing some aspects of the construction and much of the procurement of materials himself - - petitioner also provided a letter dated date written by architect alan lerner according to the letter the cost of the structure was dollar_figure ’ mr lerner’s letter was not written near the time the miami property was built it was written approximately years after the structure was completed furthermore according to petitioner’s own testimony mr lerner did not bill for the cost of construction materials or services nor did he pay them moreover mr lerner’s letter does not indicate that he consulted any of the contractors who did the work or that he referenced a written record or source documents to determine the structure’s actual cost petitioner has not established that respondent’s determination that petitioner’s cost_basis in the structure was greater than dollar_figure was in error 8the parties included this letter as an exhibit in their stipulation of facts the stipulation stated that respondent did not stipulate the truth of the letter’s content we note that the estimated cost provided by mr lerner dollar_figure cannot be reconciled with petitioner’s estimated cost of dollar_figure as asserted on page of his brief or dollar_figure as asserted on page of his brief or dollar_figure as reported ona depreciation schedule attached to eureka field nursery’s income_tax return consistent with respondent’s determination percent or dollar_figure of petitioner’s dollar_figure cost_basis in the structure is allocated to business use while the remaining percent or dollar_figure is allocated to personal_use continued -- - 1il past due taxes and interest in determining the amount_realized by petitioner upon foreclosure of the miami property the notice_of_deficiency did not include past due taxes of dollar_figure and interest of dollar_figure this is a new_matter upon which respondent has the burden_of_proof rule a petitioner asserts in his petition that the principal balance of dollar_figure at the time of foreclosure represents the total consideration for purposes of determining gain_or_loss however petitioner appears to have abandoned this argument on brief indeed petitioner in an exhibit contained in his reply brief under the heading calculation of foreclosure_loss treats the dollar_figure of past due interest and the dollar_figure in past due taxes as amounts realized petitioner does not argue in either his opening or rely brief that these items should not be included in the amount_realized we find that the amount 39’ scontinued respondent then adjusted petitioner’s cost_basis of dollar_figure as follows cost_basis dollar_figure depreciation already claimed form_1120s big_number allowable_depreciation not claimed between and big_number petitioner’ adjusted_basis dollar_figure we note that respondent in adjusting petitioner’s basis by dollar_figure for depreciation already claimed rounded to the nearest dollar we have added cents to respondent’s figure for consistency - - petitioner realized upon the disposition of the miami property in foreclosure includes the accrued interest of dollar_figure and real_estate_taxes of dollar_figure we hold that petitioner realized dollar_figure upon foreclosure of the miami property and as stated above the amount_realized is to be apportioned percent business and percent personal thus petitioner’s capital_gain on the foreclosure of the miami property in is dollar_figure b long-term_capital_loss respondent determined that petitioner incurred a long-term_capital_loss of dollar_figure on his eureka field nursery stock when the the notice_of_deficiency stated that if these costs were claimed as a deduction then the amount_realized would be increased by the same amount petitioner argues that he is entitled to an itemized_deduction for the past due real_estate_taxes and mortgage interest respondent concedes petitioner’s entitlement to these deductions but apportions the expenses a sec_59 percent business and percent personal consistent with our earlier finding regarding apportioning business versus personal_use of the structure we find that petitioner is entitled to the deductions but on a prorated basis as determined by respondent the dollar_figure of principal dollar_figure of accrued interest to the date of judgment and dollar_figure of real_estate_taxes for a total of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_3amount realized see supra note dollar_figure business use of property x dollar_figure less adjusted_basis see supra note dollar_figure net gain dollar_figure we note that a 41l-cent difference exists between our calculation and respondent’s dollar_figure -- dollar_figure dollar_figure - - company ceased business in petitioner argues that the amount of the capital_loss is dollar_figure the principal dispute between the parties turns on whether petitioner’s basis in eureka field nursery stock was reduced by a reported dollar_figure reduction in eureka field nursery’s accumulated adjustment account the undistributed_earnings on which tax has been paid_by eureka field nursery’s shareholders in petitioner asserts that the reduction in the accumulated adjustment account was not a distribution rather it was an accounting entry to correct a prior error according to 4respondent determined petitioner’s adjusted stock basis in bureka field nursery by using the figures reported on the company’s forms 1120s for the years through inclusive respondent made two variations from strict adherence to the income_tax returns the first variation involves the treatment of the reported dollar_figure reduction in kureka field nursery’s accumulated adjustment account in discussed above the second variation involves a dollar_figure adjustment to petitioner’s stock basis in which petitioner has not disputed thus we consider the dollar_figure adjustment conceded by petitioner -respondent determined that petitioner’s adjusted_basis of dollar_figure in his kureka field nursery stock was reduced to zero as a result of the dollar_figure distribution see sec_1367 a a as a result petitioner realized no gross_income from the distribution to the extent of dollar_figure his basis in the rureka field nursery stock see sec_1368 accordingly respondent asserts that petitioner should realize the amount in excess of his adjusted_basis in his eureka field nursery stock dollar_figure as gain dollar_figure - dollar_figure dollar_figure see sec_1368 b respondent concedes that his examiner erred by applying this excess against petitioner’s shareholder loans with fureka field nursery instead this figure constituted gain to petitioner see id - - petitioner his outside accountant incorrectly assumed that bureka field nursery owned the miami property since it claimed depreciation on the structure in this assumption led the outside accountant to increase ebureka field nursery’s assets by dollar_figure on schedule m of its form_1120s petitioner states that he discovered this mistake in and then ordered the outside accountant to remove the item from the schedule l balance_sheet this led according to petitioner to reductions in the accumulated adjustment account of dollar_figure in and dollar_figure in and an increase of dollar_figure in we have already found that petitioner has not established that his cost_basis in the miami property was dollar_figure however even if we were to accept petitioner’s assertion that his cost_basis in the structure was dollar_figure it does not necessarily follow that the subsequent reductions in the accumulated adjustment account related to the miami property if the other reductions entry on eureka field nursery’s form_1120s was an entry to remove the structure from the schedule l balance_sheet then the entry would have been approximately dollar_figure not dollar_figure petitioner did not offer any evidence to substantiate his claim petitioner did not call the outside accountant as a witness we can only presume that any testimony supplied by that - -- individual would not have been favorable see wichita terminal blevator co v commissioner t c pincite we sustain respondent’s determination that petitioner’s long-term_capital_loss on the eureka field nursery stock is dollar_figure in short-term_capital_loss respondent determined that petitioner incurred a bad_debt_loss in of dollar_figure due to unpaid shareholder loans by eureka field nursery when it ceased operations in on brief respondent argues that petitioner’s loss is dollar_figure in his petition petitioner asserted that respondent erred in determining the amount of nonbusiness_bad_debt in but he makes no arguments in his brief regarding this issue petitioner asserts in his reply brief that respondent concedes the amount stated dollar_figure but that the true amount in dispute is dollar_figure ’ as set forth in petitioner’s recap exhibit hereto however -the amount of the loss is based on a dollar_figure outstanding shareholder loan reported on schedule l of eureka’s income_tax return with two modifications an increase of dollar_figure in and a decrease of dollar_figure in petitioner does not dispute the dollar_figure increase in shareholder loans to dollar_figure in and the dollar_figure decrease in shareholder loans in was stipulated by the parties thus the total loss is dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure we note a dollar_figure difference apparently petitioner neglected to reduce the total loan amount due of dollar_figure by the stipulated loan repayments totaling dollar_figure see supra note - - petitioner’s recap states as follows short term capital_loss - worthlessness of shareholders loans - efn dollar_figure petitioner makes no arguments in his reply brief regarding this issue we conclude that petitioner’s bad_debt_loss in is dollar_figure see 89_tc_46 iv issue net_operating_loss a background on schedule e supplemental income and loss of petitioner’s original federal_income_tax return he reported nonpassive losses from schedule_k-1 partner’s share of income credits deductions etc of dollar_figure and passive and nonpassive_income from schedule_k-1 of dollar_figure this resulted ina loss on schedule e of dollar_figure on schedule petitioner reported that dollar_figure of the dollar_figure nonpassive losses was from farm grove on page of petitioner’s federal_income_tax return he reported a negative adjusted_gross_income of dollar_figure which consisted of the dollar_figure loss from schedule e taxable interest_income of dollar_figure and dividend income of dollar_figure on petitioner’s amended return he increased the reported loss from farm grove by dollar_figure to dollar_figure and reported additional income of dollar_figure from the 100-lot partnership on schedule e of petitioner’s federal_income_tax return he reported nonpassive losses from schedule_k-1 of dollar_figure and passive and nonpassive_income from schedule_k-1 of - - dollar_figure this resulted in a loss on schedule e of dollar_figure on schedule petitioner reported that dollar_figure of the dollar_figure nonpassive losses was from farm grove after adjusting for dollar_figure in income reported on form 1099-misc miscellaneous income and dollar_figure in interest_income petitioner reported a negative adjusted_gross_income of dollar_figure on page of his federal_income_tax return on his income_tax return petitioner claimed a net_operating_loss_carryover deduction of dollar_figure on a supporting schedule for line other income petitioner included a statement showing that the dollar_figure claimed deduction was the sum of an alleged dollar_figure loss in and an alleged dollar_figure loss in petitioner’s amended income_tax return for removed the net_operating_loss carryforward deduction he had claimed on his original federal_income_tax return the amended tax_return bore the notation that the net_operating_loss had been carried back in full to and b discussion respondent increased petitioner’s gross_income by disallowing a dollar_figure net_operating_loss carryforward 38we note that dollar_figure dollar_figure dollar_figure dollar_figure tt is unclear how petitioner arrived at this amount tt is unclear how petitioner arrived at this amount - - deduction petitioner’s deduction was based on alleged losses in and according to respondent the adjustments reflected in the notice_of_deficiency many of which have been conceded by petitioner disclose that petitioner’s income in and was in amounts sufficient to absorb the claimed net_operating_loss carryforward thus petitioner would not be entitled to a net_operating_loss_deduction in the loss reported by petitioner for principally involved a flow-through loss from farm grove petitioner reported an dollar_figure loss from farm grove in after accounting for issues conceded by the parties issues considered conceded under rule b and the fact that we sustained one of respondent’s determinations regarding the sale of lots to kiddies-cke partnership petitioner’s distributive_share of income from farm grove in is dollar_figure not an dollar_figure loss as reported the loss reported by petitioner for also principally involved a flow-through loss from farm grove petitioner reported a dollar_figure loss from farm grove in but concedes a net_operating_loss_deduction is the excess of allowable deductions over gross_income computed under the law in effect for the loss_year with the required adjustments sec_172 and d 2see appendix d -- - that his loss from this entity in was only dollar_figure which is the same amount of loss that respondent determined in the notice_of_deficiency we agree with respondent that all these adjustments and concessions should be taken into account when that is done it is clear that there are no losses in and that are available to be carried forward to pursuant to sec_172 vv issue casualty_loss a background on date petitioner’s son brian tietig who was years old at the time discovered that a theft and extensive vandalism had occurred at the miami property brian tietig called the metro-dade police department and reported the crime on that date petitioner completed a property loss report for the metro-dade police department on date petitioner gave what he considered the replacement costs of the property stolen from his house in the property loss report he signed on date petitioner brought a lawsuit against transamerica premier insurance co transamerica in in the circuit_court for brevard county florida petitioner recovered dollar_figure from transamerica petitioner and transamerica executed a property damage release on date after date -- -- petitioner no longer had any reasonable prospect of recovering the remainder of the theft_loss petitioner reported the loss on his federal_income_tax return petitioner claimed on form_4684 casualties and thefts that the cost or basis of the property stolen was dollar_figure b discussion sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in general the amount of the deduction equals the adjusted_basis of the property involved sec_165 petitioner has the burden of proving the adjusted_basis of the property see rule a petitioner asserts the proper loss amount is dollar_figure while respondent asserts the proper amount of the loss is dollar_figure before the limitation imposed by sec_165 in determining the amount of petitioner’s deduction respondent accepted petitioner’s representations as to the cost or fair_market_value of all artwork reported stolen and adjusted the business property reported stolen for depreciation ‘the parties agree that the theft_loss was deductible in not as originally determined by respondent sec_165 provides that losses from property used for personal purposes are allowed for a taxable_year only to the extent that they exceed percent of the adjusted_gross_income of the individual in the present case petitioner’s adjusted_gross_income will be determined in a rule computation - - respondent then reduced this amount by the dollar_figure insurance reimbursement and by dollar_figure in accordance with sec_165 this brings the allowable loss to dollar_figure before application of sec_165 petitioner presented no arguments on brief as to why respondent’s computation was incorrect petitioner’s sole argument regarding the proper amount of the deduction is contained in his reply to respondent’s proposed findings_of_fact in which he states parties have agreed that the proper loss figure is dollar_figure therefore respondent’s determination is sustained vi issue self-employment_tax a background petitioner did not report any self-employment_tax due on his through federal individual income_tax returns including the amended returns for and on the schedule_k-1 attached to the form_1065 for the 100-lot partnership and the kiddie sec_38 partnership petitioner was listed as a general_partner also on the and schedules k-1 for the same partnerships petitioner reported that he was entitled to percent of the 100-lot partnership’s gains or losses and percent of the kiddie sec_38 partnership’s gains sec_165 provides that theft losses with respect to personal_property must be further reduced by dollar_figure al -- or losses both partnerships were engaged in the business of selling real_estate on their and forms the partnerships reported the following 100-lot kiddie sec_38 100-lot kiddie sec_38 interest_income dollar_figure dollar_figure dollar_figure dollar_figure ordinary_income big_number dollar_figure big_number big_number guaranteed payments to petitioner as partner big_number dollar_figure big_number big_number petitioner provided management services to eureka field nursery during petitioner was paid dollar_figure in management fees for the services that he provided eureka field nursery during petitioner managed and acted as a consultant for a number of his s_corporations and partnerships negotiating most if not all of their land sales on the kiddie sec_38 form_1065 for the partnership reported dollar_figure of ordinary_income and that it made dollar_figure of guaranteed payments to partners b discussion petitioner argues that he is not subject_to the self- employment_tax on moneys that he received from the 100-lot and kiddie sec_38 partnerships in and - -- sec_1401 provides that a tax shall be imposed in addition to other taxes on the self-employment_income of every individual self-employment_income generally includes an individual’s net_earnings_from_self-employment in any trade_or_business a partner’s distributive_share of income or loss from any trade_or_business carried on by a partnership of which he is a member and guaranteed payments from such a partnership sec_1402 sec_1_1402_a_-1 income_tax regs sec_1402 a specifically excludes interest from the term net_earnings_from_self-employment petitioner bears the burden of proving that he is not liable for the self-employment_tax see rule a petitioner argues that he acted as a mere conduit in collecting funds distributed by the partnerships and that in his role as guardian he simply transferred the funds to his minor children petitioner asserts that he did not have property rights in the funds distributed by the partnerships the federal_income_tax returns filed on behalf of both partnerships report petitioner’s entitlement to a percentage of the profits and losses and guaranteed payments from each partnership petitioner has not demonstrated that by virtue of his guardianship role his rights in the funds distributed by these partnerships were restricted and he has submitted no evidence that he distributed the money to his minor children - - petitioner also argues that the only services that he provided were for farm grove this argument ignores the fact that during the years in issue petitioner was a general_partner at both the 100-lot and the kiddie sec_38 partnerships during the years in issue the partnerships conducted businesses and reported distributing profits and losses as well as guaranteed payments to petitioner thus petitioner is liable for the self- employment_tax we hold that petitioner is liable for the self-employment_tax based on moneys that he received from the 100-lot and kiddie sec_38 partnerships in and vii issue flow-through adjustment a background on schedule_k-1 of its and form_1065 the 100-lot partnership reported petitioner’s share of income as dollar_figure in and a loss of dollar_figure in petitioner reported the dollar_figure in income from the 100-lot partnership on his amended federal_income_tax return and he reported the dollar_figure loss on his federal_income_tax return b discussion petitioner argues that the reported income and loss from the 100-lot partnership should be stricken from his and petitioner is entitled to a deduction in and for paying the self-employment_tax see sec_164 -- -- federal_income_tax returns ’ petitioner did not provide any documentation or testimony indicating why his and federal_income_tax returns should be treated other than as he originally reported them petitioner has not met his burden and established that correcting entries should be made as he asserts viii issue accuracy-related_penalty a background petitioner did not prepare his personal income_tax returns or those of the corporations and partnerships in which he held an interest with respect to the years in issue petitioner’s employee ms fox prepared his tax returns for the years through in preparing the returns ms fox had assistance from an outside accountant in each year in preparing the returns ms fox had access to petitioner’s business files in the brevard county office petitioner was not customarily in the brevard county office when ms fox was preparing the returns ms fox collected the information to be placed on the return and petitioner was available to speak to her and the assisting accountant in the event they had questions concerning an item_of_income or a transaction this issue does not relate to an adjustment made in the notice_of_deficiency instead it relates to a claim that petitioner initially made in his petition - - no preparer is listed in the signature block on any of the initial federal_income_tax returns or the amended income_tax returns for the years in issue b discussion respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 for the years and sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to a taxpayer’s negligence or disregard of rules or regulations sec_6662 and b sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard of rules or regulations the commissioner’s determination that a taxpayer was negligent is presumptively correct and the burden is on the taxpayer to show lack of negligence hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 petitioner asserts that he relied upon ms fox to prepare his federal_income_tax returns a taxpayer cannot avoid its duty to file accurate returns by shifting responsibility to its bookkeeper or its employee when the taxpayer makes an inadequate effort to see that the books_and_records are being kept -- - correctly 36_tc_443 in the instant case petitioner did not present sufficient evidence to justify a finding that the accuracy- related penalty for negligence is not applicable in addition to the several holdings in this opinion in favor of respondent petitioner conceded that several income items representing substantial amounts were omitted from his federal_income_tax returns such omissions included the failure to report substantial amounts of interest_income a guaranteed_payment from a partnership taxable social_security_benefits and distributive shares of income from s_corporations these omissions were due to errors petitioner did not attempt to check no accuracy-related_penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 petitioner argues that he also relied upon outside accountants and thus he should not be liable for the accuracy-related_penalty in order for a taxpayer’s reliance on advice to be reasonable so as to negate a sec_6662 accuracy-related_penalty this court requires that the taxpayer prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance 8see appendixes a and b a7 - the taxpayer gave to the adviser the necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 we are not convinced that petitioner reasonably relied on his outside accountant in reporting the items in issue the record does not contain evidence of what specific information petitioner provided the outside accountant indeed it was ms fox who provided the information to the outside accountant petitioner has not established that the incorrect returns were the result of advice provided by the outside accountant accordingly we find that petitioner has failed to prove that any portion of his underpayments was due to reasonable_cause or that substantial_authority existed for his various tax positions petitioner also argues that he is protected by the automatic_stay provision of u s c sec_362 from the accuracy- related penalty for negligence as a general_rule the filing of a petition in bankruptcy operates to stay the commencement or continuation of any_action or proceeding against the debtor u s c sec_362 however u s c sec_362 b provides an exception to the automatic_stay for audits conducted by the government to determine tax_liability we find that petitioner’s involvement in a bankruptcy proceeding did not prevent respondent from determining that petitioner was liable - 4g - for the accuracy-related_penalty pursuant to sec_6662 and b to reflect the foregoing decision will be entered under rule - appendix a all the following issues were conceded by the parties in the stipulation of settled issues petitioner concedes that he had unreported interest_income of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioner concedes that he received taxable management fee income of dollar_figure from kureka field nursery during petitioner concedes that his flow-through loss from the s_corporation villa sol during was dollar_figure additionally petitioner concedes that his distributive_share from the s_corporation brevard specialities was dollar_figure in dollar_figure in and dollar_figure in petitioner concedes that he did not report a dollar_figure guaranteed_payment from a partnership in petitioner concedes that he received taxable social_security_benefits subject_to code limitations of dollar_figure in and dollar_figure in petitioner concedes that he realized a capital_gain of dollar_figure as a result of the condemnation by the florida department of transportation of dollar_figure acres petitioner owned in petitioner concedes that he received a short-term_capital_gain of dollar_figure from the closing out of the bank account of eureka field nursery in - - petitioner concedes that he is liable for the addition_to_tax pursuant to sec_6651 relating to and if there is any_tax due for those years before the application of any net operating losses from other years respondent concedes that petitioner is entitled to an itemized_deduction for investment_interest of dollar_figure in dollar_figure in and dollar_figure in respondent also concedes that a dollar_figure payment by eureka field nursery to mark tietig in was not a distribution to petitioner that it does not reduce petitioner’s basis in eureka field nursery stock and that it does not reduce the loans owed petitioner by eureka field nursery - - appendix b all the following issues were either conceded on brief or deemed conceded respondent concedes that eureka field nursery’s dollar_figure payment to mark ee tietig was a return_of_capital to mark tietig and therefore should be excluded from the computation of petitioner’s gain from eureka field nursery respondent also concedes that the dollar_figure did not actually belong to eureka field nursery but instead to the joint_venture entered into by fureka field nursery and mark tietig respondent concedes that the dollar_figure was not income to eureka field nursery respondent concedes that the subsequent transfer of this amount to mark tietig was not really a payment to mark tietig by eureka field nursery of money it had earned but a distribution from the joint_venture to mark tietig respondent concedes that the dollar_figure payment should not be included in the calculation of petitioner’s distributive_share from eureka field nursery in respondent determined that petitioner’s distributive_share of income from farm grove should be increased by dollar_figure in because of realized gains on foreclosed properties petitioner did not specifically allege an error by respondent regarding this issue in his petition thus we consider the issue conceded see rule b - - we note that in petitioner’s reply brief he considers several issues conceded we list below all the issues that petitioner considered conceded in his reply brief the dollar_figure gain in due to realized gains on foreclosed properties was not listed as one of the issues not in controversy another issue gain on the sale of lots was conceded by petitioner in his reply brief because it was not petitioned however in his petition petitioner alleged error by respondent on the sale of the lots and argued the issue in his brief and reply brief in light of the inconsistency we shall view the matter in the light most favorable to petitioner and we consider his arguments in the opinion with respect to the other issues considered not in controversy by petitioner in his reply brief we consider the following issues conceded petitioner concedes that in farm grove earned_income of dollar_figure on account of installment_sales made during petitioner concedes that in farm grove earned_income of dollar_figure on account of installment_sales made during petitioner concedes that his distributive_share of income from farm grove in is a loss of dollar_figure in is a loss of dollar_figure and in is a loss of dollar_figure petitioner concedes that he is liable for an dollar_figure self- employment_tax in and a dollar_figure self-employment_tax in - - petitioner concedes that he is not entitled to a net_operating_loss_deduction in stemming from his tax_year in his petition petitioner asserted that he filed a form_1040 u s individual_income_tax_return for the year which resulted in a net_operating_loss eligible for carryback to of dollar_figure the notice_of_deficiency did not cover and petitioner on brief has abandoned this assertion indeed petitioner listed this issue as one of the issues he considered not in controversy in his reply brief therefore we consider the issue conceded respondent concedes that petitioner is entitled to self- employment_tax deductions for the years and petitioner concedes that he had interest_income from eureka field nursery of dollar_figure in petitioner concedes that the correct amount of flow-through income from the kiddie sec_38 partnership during is dollar_figure petitioner concedes that his distributive_share from eureka field nursery in is dollar_figure the parties agree on the formula to be used for calculating interest due under sec_453 for the years and the parties also agree that deductions allowed petitioner for interest_paid pursuant to sec_453 for the years and will be determined under a rule computation - - finally petitioner asserted in his petition that a deduction is allowable for for an unprocessed claim_for_refund filed with the internal_revenue_service petitioner introduced no evidence at trial regarding this issue and petitioner’s opening and reply briefs make no reference to this issue since this possible issue was not argued on brief it is deemed conceded see 89_tc_46 appendix c mark e tietig accounting beginning balance dollar_figure payment efn big_number big_number payment met big_number big_number payment met big_number big_number cadallac big_number big_number kluger big_number big_number per agreement balance as of dollar_figure installment check monthly due_date no amount owed paid balance november big_number december big_number big_number big_number big_number january big_number big_number february big_number big_number big_number big_number march partial big_number p-7105 osceola county big_number bal march big_number big_number big_number big_number april big_number big_number big_number may big_number june july big_number big_number payment find big_number big_number august big_number big_number september big_number october big_number big_number november big_number december big_number big_number big_number big_number jan big_number feb big_number big_number march big_number april big_number big_number big_number big_number may big_number june big_number big_number payment big_number ‘all figures are rounded paid in full to the nearest dollar - - appendix d below we compare the notice_of_deficiency adjustments to farm grove’s income with the final treatment per the concessions and our findings tye final treatment ordinary_income per return as filed dollar_figure increases decreases to income a installment_sales big_number 1big_number b current years installment_sale sec_50 sec_987 c gain on foreclosures big_number big_number d k-38 lot sales big_number big_number e less amounts reported big_number big_number ordinary_income as corrected your distributive_share of ordinary_income big_number big_number less ordinary_income reported on your return big_number big_number increase decrease in taxable_income big_number big_number ‘conceded -conceded sconsidered conceded per rule b respondent’s determination sustained
